MILLS, Acting Chief Judge,
dissenting:
I dissent.
Exclusive possession of jointly owned property can only be awarded to a mother with minor children in her custody or as lump sum alimony. Ranes v. Ranes, 311 So.2d 370 (Fla. 2d DCA 1975); Saviteer v. McAdoo, 310 So.2d 28 (Fla. 2d DCA 1975).
There were no minor children in this case nor was the exclusive use and occupancy of the marital home awarded to Mrs. Taylor as lump sum alimony. The court erred in its award of the use and occupancy of the home by Mrs. Taylor and erred in denying Mr. Taylor’s prayer for partition of the jointly owned property.
I would deny Mrs. Taylor’s motion for attorney’s fees.